  Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 1 of 11




Exhibit 1 - June 20, 2018 Email
    (TES-TRIPP_0010)
           Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 2 of 11

                                                                                                                  O'Bnen
                                                                                                                   e/5/2019

                                                                                                          ReportPrt bv MlchaH P MphsIpv
                                                                                                                 C5R i-ma ROB

From:                             Sarah O'Brien
Sent:                             Wednesday, June 20, 2018 5:55 PM
To:                               Julia Wong
Cc:                               Dave Arnold
Subject:                          Re: Query re: Martin Trlpp and your emails



Just so you have a statement for the tip we received:

Attributed to a Tesla spokesperson:
"This afternoon, we received a phone call from a friend of Mr Tripp telling us that Mr Tripp would be coming
to the Gigafactory to "shoot the place up." Police have been notified and actions are being taken to
enhance security at the Gigafactory."

On background:
After being caught hacking Tesla's confidential and trade secret information and transferring it to third parties,
Mr. Tripp is now claiming he is a "whistleblower." He is nothing ofthe sort. He is someone who stole Tesla
data through highly pernicious means and transferred that data to unknown amounts of third parties, all while
making easily disprovable claims about the company in order to try to harm it. As for Mr. Tripp's false claims:
• Mr. Tripp grossly exaggerated the value and amount of scrap material at the Gigafactory. Relying on the
internal data that he hacked from Tesla's manufacturing operations system, Tripp incorrectly stated that Tesla
has generated nearly $150 million in scrap at the Gigafactory in 2018. That number is wrong by more than a
factor oftwo.
• Among other things, he included large quantities that were not scrap from 2018 at all, but that were instead
items such as materials from last year that had already been included in Tesla's 2017 financials, or that were
simply serial numbers assigned as part of routine system testing to components that were never even made.
• Mr. Tripp also admitted to Tesla's investigators that he does not actually know the value of the scrap that he
assigned dollar values to. He just guessed,
• The scrap that Tripp claims is being stored unsafely could not possibly pose a safety risk. These pieces are
kept in a temperature controlled room and are neither connected nor energized.
• No punctured cells were ever used in Model 3 vehicles in any way. In February 2018, a robot damaged some
modules being produced at the Gigafactory, and a team was involved in identifying the scope ofthe damage.
After conducting extensive testing, they threw out the punctured cells, confirmed the safety of the rest, and only
then returned just those to the production line. If there was even a sliver of doubt about whether a cell could
pose a safety concern, it was not used in any vehicle. Notably, there have been zero battery safety issues in any
Models.
• With respect to Tripp's claiming that Tesla incorrectly reported the number of Model 3 vehicles produced at
the end of Ql, literally thousands of people have ongoing access to the production numbers. It is updated in
real-time on screens in the factory, plainly visible to anyone passing by. The claim that Tesla would report the
wrong production number is ridiculous.
■ On all of these issues, Tripp is either not telling the truth or he simply has no idea what he is talking about.

        On Jun 20, 2018, at 5:29 PM,Elon Musk <erm@tesla.com> wrote:

        Tripp sent me a threatening email this morning. Below is the exchange. I was just told that we
        received a call at the Gigafactory that he was going to come back and shoot people. The police
        have been alerted and we have posted additional security. Our comms team can fill you in.




                                                                                                    TES-TRIPP 0010122
Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 3 of 11




          Original message
    From: Elon Musk                    >
    Date: 6/20/18 5:17PM(GMT-08:00)
    To: Todd Maron <                   >. Sarah O'Brien <                   >
    Cc: EMDesk                         >
    Subject: Re: Termination/Lawsuit


    Meant to say "no injuries"

    On Jun 20, 2018, at 5:16 PM,Elon Musk                          wrote:


           Begin forwarded message:



                  From: Elon Musk                       >
                  Date: June 20, 2018 at 10:28:06 AM PDT
                  To: Marty Tripp <                            >
                  Subject: Re: Termination/Lawsuit


                  There are literally injuries with Model 3. It is by far
                  the safest car in the world for any midsize vehicle.
                  And of course a company with billions ofdollars in
                  product is going to have millions of dollars in scrap.
                  This is not news.


                  However, betraying your word of honor, breaking
                  the deal you had when Tesla gave you a job and
                  framing your colleagues are wrong and some come
                  with legal penalties. So it goes. Be well.


                         On Jun 20, 2018, at 10:03 AM.
                         Marty Tripp
                         <                          > wrote:




                         I NEVER 'framed' anyone else or
                         even insinuated anyone else as being
                         involved in my production of
                         documents of your MILLIONS OF
                         DOLLARS OF WASTE,Safety
                         concerns, lying to investors/the




                                                                                TES-TRIPP 0010123
Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 4 of 11


                     WORLD.




                     Putting cars on the road with safety
                     issues is being a horrible human
                     being!




                            On Jun 20, 2018, at
                            10:00 AM,Elon
                            Musk

                            wrote:




                            You should ashamed
                            of yourselffor
                            framing other people.
                            You're a horrible
                            human being.




                                     On Jun
                                     20,
                                     2018,
                                     at 9:59
                                     AM,
                                     Marty
                                     Tripp




                                     wrote:




                                     I never
                                     made a
                                     threat.
                                     I




                                                               TES-TRIPP 0010124
Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 5 of 11


                                simply
                                told
                                you
                                that
                                you
                                have
                                what's
                                coming




                                Thank
                                you for
                                this
                                gift!!!!




                                           O
                                           n

                                           J
                                           u

                                           n

                                           2
                                           0


                                           2
                                           0
                                           1
                                           8
                                           y


                                           a

                                           t
                                           9


                                           4
                                           2
                                           A
                                           M
                                           >


                                           E
                                           1
                                           o

                                           n

                                           M
                                           u




                                                               TES-TRIPP 0010125
Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 6 of 11


                                     s

                                     k




                                     w

                                     r

                                     o

                                     t
                                     e




                                     T
                                     h
                                     r

                                     e

                                     a

                                     t
                                     e

                                     n

                                     i
                                     n

                                     S
                                     m

                                     e

                                     0

                                     n

                                     1
                                     y
                                     m

                                     a

                                     k
                                     e

                                     s

                                     i
                                     t




                                                                TES-TRIPP 0010126
Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 7 of 11


                                     w

                                     o

                                     r

                                     s

                                     e

                                     f
                                     o

                                     r

                                     y
                                     0

                                     u




                                           O
                                           n

                                           J
                                           u

                                           n

                                           2
                                           0
                                           7


                                           2
                                           0
                                           1
                                           8
                                           >


                                           a

                                           t
                                           8


                                           5
                                           7
                                           A
                                           M


                                           M
                                           a

                                           r

                                           t

                                           y
                                           T
                                           r

                                           i
                                           P
                                           P




                                                                TES-TRIPP 0010127
Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 8 of 11




                                           w

                                           r

                                           o

                                           t
                                           e




                                           D
                                           o

                                           n
                                           7




                                           t
                                           w

                                           o

                                           r

                                           r

                                           y
                                           7


                                           y
                                           o

                                           u

                                           h
                                           a

                                           V

                                           e

                                           w

                                           h
                                           a

                                           t




                                                               TES-TRIPP 0010128
Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 9 of 11



                                           s

                                           c

                                           0

                                           m

                                           1
                                           n

                                           g
                                           t
                                           o

                                           y
                                           o

                                           u

                                           f
                                           0

                                           r

                                           t
                                           h
                                           e

                                           1
                                           i
                                           e

                                           s

                                           y
                                           o

                                           u

                                           h
                                           a

                                           V

                                           e

                                           t
                                           0

                                           1
                                           d
                                           t
                                           0

                                           t
                                           h
                                           e

                                           P
                                           u

                                           b
                                           1
                                           i
                                           c

                                           a

                                           n

                                           d
                                           i
                                           n

                                           V




                                                               TES-TRIPP 0010129
Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 10 of 11




On Jun 20, 2018, at 4:38 PM,Julia Wong <                                > wrote:

      Hi Elon,

      The Guardian is planning to publish an article shortly about Tesla's lawsuit
      against Martin Tripp. Tripp has acknowledged to the Guardian that he was a
      source for a Business Insider reporter, but denies any implication that he was a
      saboteur, or that he hacked Tesla's MOS. Instead, Tripp claims that he went to the
      media after making numerous attempts to raise concerns about excess NCM,
      scrap, and other issues like punctured batteries, and being ignored.

      Do you or Tesla want to comment on Tripp's claim that he was acting as a
      whistleblower?


      And do you want to add any comment to the emails you sent to Tripp's personal
      account today, calling him a "horrible human being", among other things. Why
      did you decide to email Tripp after you had already fired and sued him?

      Feel free to give me a call at             if you'd like to discuss anything by
      phone.

      Thanks,

      Julia




      Julia Carrie Wong
      Reporter
      Guardian News & Media

      Phone/Signal/WhatsApp:            1
      Email:

      twitter:




              The
      Guardian
      1111 Broadway
      Oakland,CA 94607
      theguardian.com




                                                                                        TES-TRIPP 0010130
Case 3:18-cv-00296-LRH-CLB Document 113-13 Filed 11/20/19 Page 11 of 11


     Download the Guardian app for Android and iOS




     This e-mail and all attachments are confidential and may also be
     privileged. If you are not the named recipient, please notify the sender and
     delete the e-mail and all attachments immediately. Do not disclose the
     contents to another person. You may not use the information for any
     purpose, or store, or copy, it in any way. Guardian News & Media Limited
     is not liable for any computer viruses or other material transmitted with or
     as part of this e-mail. You should employ virus checking software.
     Guardian News & Media Limited is a member of Guardian Media Group pic. Registered
     Office: PC Box 68164, Kings Place, 90 York Way. London. N1P 2AP. Registered in
     England Number 908396




                                             10




                                                                                         TES-TRIPP 0010131
